Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 1 of 23 PageID #: 866




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

  OTSUKA PHARMACEUTICAL CO., LTD.      )
  and H. LUNDBECK A/S,                 )
                                       )
                     Plaintiffs,       )
                                       )   C.A. No. 19-1938-LPS
              V.                       )
                                       )
  ZEN ARA PHARMA PRIVATE LTD. And      )
  BIOPHORE INDIA PHARMACEUTICALS       )
  PRIVATE LTD.,                        )
                                       )
                     Defendants.       )
                                       )
  OTSUKA PHARMACEUTICAL CO., LTD.      )
  and H. LUNDBECK A/S,                 )
                                       )
                     Plaintiffs,       )
                                       )   C.A. No. 19-1939-LPS
              V.                       )
                                       )
  AJANTA PHARMA LTD.,                  )
                                       )
                     Defendant.        )
                                       )
  OTSUKA PHARMACEUTICAL CO., LTD.      )
  and H. LUNDBECK A/S,                 )
                                       )
                     Plaintiffs,       )
                                       )   C.A. No. 19-1952-LPS
              V.                       )
                                       )
  AMNEAL PHARMACEUTICALS LLC,          )
  AMNEAL PHARMACEUTICALS               )
  COMPANY O:MBH, and RAKS PHARMA       )
  PVT. LTD.,                           )
                                       )
                     Defendants.       )




 {016 1808 l ;vl }
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 2 of 23 PageID #: 867




  OTSUKA PHARMACEUTICAL CO., LTD.        )
  and H. LUNDBECK A/S,                   )
                                         )
                   Plaintiffs,           )
                                         ) C.A. No. 19-1954-LPS
           V.                            )
                                         )
  HETERO LABS LTD., HETERO LABS LTD.     )
  UNIT-V, HETERO USA, INC., HETERO       )
  DRUGS LTD., and HONOUR LAB LTD.,       )
                                         )
                   Defendants.           )
                                         )
  OTSUKA PHARMACEUTICAL CO., LTD.        )
  and H. LUNDBECK A/S,                   )
                                         )
                   Plaintiffs,           )
                                         ) C.A. No. 19-1955-LPS
           V.                            )
                                         )
  TEVA PHARMACEUTICALS USA, INC.,        )
                                         )
                   Defendant.            )
                                         )
  OTSUKA PHARMACEUTICAL CO., LTD.        )
  and H. LUNDBECK A/S,                   )
                                         )
                   Plaintiffs,           )
                                         ) C.A. No. 19-1956-LPS
            V.                           )
                                         )
  PRINSTON PHARMACEUTICAL INC.,          )
                                         )
                   Defendant.            )
                                         )




 {0161808l;vl }                      2
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 3 of 23 PageID #: 868




  OTSUKA PHARMACEUTICAL CO., LTD.        )
  and H. LUNDBECK A/S,                   )
                                         )
                   Plaintiffs,           )
                                         )   C.A. No. 19-1964-LPS
            V.                           )
                                         )
  ALKEM LABORATORIES LTD.,               )
                                         )
                   Defendant.            )
                                         )
  OTSUKA PHARMACEUTICAL CO., LTD.        )
  and H. LUNDBECK A/S,                   )
                                         )
                   Plaintiffs,           )
                                         )   C.A. No. 19-1965-LPS
            V.                           )
                                         )
  AUROBINDO PHARMA LTD. and              )
  AUROBINDO PHARMA USA, INC.,            )
                                         )
                   Defendants.           )
                                         )
  OTSUKA PHARMACEUTICAL CO., LTD.        )
  and H. LUNDBECK A/S,                   )
                                         )
                   Plaintiffs,           )
                                         )   C.A. No. 19-1977-LPS
            v.                           )
                                         )
  UNI CHEM LABORATORIES LTD.,            )
                                         )
                   Defendant.            )
                                         )
  OTSUKA PHARMACEUTICAL CO., LTD.        )
  and H. LUNDBECK A/S,                   )
                                         )
                   Plaintiffs,           )
                                         )   C.A. No. 19-1987-LPS
            V.                           )
                                         )
  ACCORD HEALTHCARE INC.,                )
                                         )
                   Defendant.            )
                                         )




 {0161808l;vl }                      3
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 4 of 23 PageID #: 869




  OTSUKA PHARMACEUTICAL CO., LTD.          )
  and H. LUNDBECK A/S,                     )
                                           )
                   Plaintiffs,             )
                                           )   C.A. No. 19-1988-LPS
            V.                             )
                                           )
  LUPIN LIMITED AND LUPIN                  )
  PHARMACEUTICALS, INC.,                   )
                                           )
                   Defendants.             )
                                           )
  OTSUKA PHARMACEUTICAL CO., LTD.          )
  and H. LUNDBECK A/S,                     )
                                           )
                   Plaintiffs,             )
                                           )   C.A. No. 19-2006-LPS
            v.                             )
                                           )
  APOTEX INC., APOTEX CORP., APOTEX        )
  PHARMACHEM INC., and SIGNA S.A. DE       )
  C.V.,                                    )
                                           )
                   Defendants.             )
                                           )
  OTSUKA PHARMACEUTICAL CO., LTD.          )
  and H. LUNDBECK A/S,                     )
                                           )
                   Plaintiffs,             )
                                           )   C.A. No. 19-2007-LPS
            V.                             )
                                           )
  ALEMBIC PHARMACEUTICALS LTD. and         )
  ALEMBIC PHARMACEUTICALS, INC.,           )
                                           )
                   Defendants.             )
                                           )




 {0161808l ;vl }                       4
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 5 of 23 PageID #: 870




  OTSUKA PHARMACEUTICAL CO., LTD.          )
  and H. LUNDBECK A/S,                     )
                                           )
                   Plaintiffs,             )
                                           ) C.A. No. 19-2008-LPS
            V.                             )
                                           )
  OPTIMUS PHARMA PVT.LTD.,                 )
                                           )
                   Defendant.              )
                                           )
  OTSUKA PHARMACEUTICAL CO., LTD.          )
  and H. LUNDBECK A/S,                     )
                                           )
                   Plaintiffs,             )
                                           ) C.A. No. 19-2009-LPS
            V.                             )
                                           )
  MSN LABORATORIES PVT. LTD., MSN          )
  PHARMACEUTICALS INC., and MSN LIFE       )
  SCIENCES PVT. LTD.,                      )
                                           )
                   Defendants.             )
                                           )
  OTSUKA PHARMACEUTICAL CO., LTD.          )
  AND H. LUNDBECK A/S,                     )
                                           )
                   Plaintiffs,             )
                                           ) C.A. No. 19-2024-LPS
            V.                             )
                                           )
  ZYDUS PHARMACEUTICALS (USA) INC.         )
  and CADILA HEALTHCARE LTD.,              )
                                           )
                   Defendants.             )
                                           )




 {0161808l;vl }                        5
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 6 of 23 PageID #: 871




     OTSUKA PHARMACEUTICAL CO., LTD.                       )
     AND H. LUNDBECK AJS,                                  )
                                                           )
                               Plaintiffs,                 )
                                                           ) C.A. No. 19-2065-LPS
               V.                                          )
                                                           )
     MACLEODS PHARMACEUTICALS LTD.                         )
     and MACLEODS PHARMA USA, INC.,                        )
                                                           )
                               Defendants.                 )
                                                           )
     OTSUKA PHARMACEUTICAL CO., LTD.                       )
     AND H. LUNDBECK AJS,                                  )
                                                           )
                               Plaintiffs,                 )
                                                           )   C.A. No. 19-2080-LPS
               V.                                          )
                                                           )
     SANDOZ INC.,                                          )
                                                           )
                               Defendant.                  )
                                                           )
                                                           )

                                   [PROPOSED] SCHEDULING ORDER

                      \ -~
             This_~ay of         {) vbk I       , 2020, the Court having consulted with the parties'
 attorneys and received a joint proposed scheduling order pursuant to Local Rule 16.2(a) and

 Chief Judge Stark' s Revised Procedures for Managing Patent Cases (which are posted at

 http://www.ded.uscourts.gov, see Chambers, Chief Judge Leonard P. Stark, Procedures, Patent

 Procedures), and the parties having determined after discussion that the matter cannot be

 resolved at this juncture by settlement, voluntary mediation, or binding arbitration; 1

             IT IS HEREBY ORDERED that:

             1.        Consolidation. The above-captioned actions are consolidated into lead action



 1
   For the Court' s convenience, the parties attach, as Exhibit A, a chart setting forth the schedule
 that the parties propose for the case.


 {0 16 1808l ;v l }                                    6
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 7 of 23 PageID #: 872




 C.A. No. 19-1938-LPS. Going forward, the case caption shall be the following, and all filings

 shall be made in the lead action only:


 OTSUKA PHARMACEUTICAL CO., LTD.
 AND H. LUNDBECK A/S,

                    Plaintiffs,
                                                           C.A. No. 19-1938-LPS (consolidated)
                        V.

 ZENARA PHARMA PRIVATE LTD ., ET AL.

                    Defendants.


           2.      Service and Timing. The parties consent to service by email, in accordance with

 Fed. R. Civ. P. 5(b)(2)(E).

           3.      Rule 26(a)(l) Initial Disclosures and £-Discovery Default Standard. Unless

 otherwise agreed to by the parties or ordered by the Court, on October 16, 2020, the parties shall

 make their initial disclosures pursuant to Fed. R. Civ. P. 26(a)(l). The parties shall make their

 initial disclosures pursuant to Paragraph 3 of the Court's Default Standard for Discovery,

 Including Discovery of Electronically Stored Information ("ESI") ("Del. Default Standard") on

 October 16, 2020. The parties are discussing a proposed ESI Order and will utilize the Court's

 discovery dispute procedures should they be unable to reach agreement.

           4.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

 parties, and to amend or supplement the pleadings, shall be filed on or before June 4, 2021.

           5.      Protective Order. Counsel will confer and attempt to reach an agreement on a

 proposed form of a protective order specifying terms and conditions for the disclosure of

 confidential information and submit it to the Court within two weeks following entry of this

 Scheduling Order. Should counsel be unable to reach an agreement on a proposed form of order,



 {0161808\ ;vl }                                   7
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 8 of 23 PageID #: 873




 counsel must follow the provisions of Paragraph 9.k below. Any proposed protective order must

 include the following paragraph:

                     Other Proceedings. By entering this order and limiting the
                     disclosure of information in this case, the Court does not intend to
                     preclude another court from finding that information may be
                     relevant and subject to disclosure in another case. Any person or
                     party subject to this order who becomes subject to a motion to
                     disclose another party ' s information designated " confidential" [the
                     parties should list any other level of designation, such as "highly
                     confidential," which may be provided for in the protective order]
                     pursuant to this order shall promptly notify that party of the motion
                     so that the party may have an opportunity to appear and be heard
                     on whether that information should be disclosed.

            6.       Papers Filed Under Seal. In accordance with section G of the Administrative

 Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed

 document shall be filed electronically within seven (7) days of the filing of the sealed document.

            Should any party intend to request to seal or redact all or any portion of a transcript of a

 court proceeding (including a teleconference), such party should expressly note that intent during

 the court proceeding. Should the party subsequently choose to make a request for sealing or

 redaction, it must, promptly after the completion of the transcript, file with the Court a motion

 for sealing/redaction, and include as attachments (1) a copy of the complete transcript

 highlighted so the Court can easily identify and read the text proposed to be sealed/redacted, and

 (2) a copy of the proposed redacted/sealed transcript. With their request, the party seeking

 redactions must demonstrate why there is good cause for the redactions and why disclosure of

 the redacted material would work a clearly defined and serious injury to the party seeking

 redaction.

            7.       Courtesy Copies. Other than with respect to "discovery matters," which are

 governed by Paragraph 9.k, and the final pretrial order, which is governed by Paragraph 18, the

 parties shall provide to the Court two (2) courtesy copies of all briefs and one ( 1) courtesy copy


 {0 1618081 ;v l }                                     8
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 9 of 23 PageID #: 874




 of any other document filed in support of any briefs (i.e., appendices, exhibits, declarations,

 affidavits, etc.). This provision also applies to papers filed under seal.

           8.       ADR Process. This matter is referred to a magistrate judge to explore the

 possibility of alternative dispute resolution.

           9.       Discovery.

                    a.     Close of Fact Discovery. All fact discovery in this case shall be initiated

           so that it will be completed on or before September 3, 2021.

                    b.     Initial Discovery and Exchanges. Pursuant to Paragraph 4(a)-(d) of the

           Del. Default Standard:

                           (i)      Identification of Asserted Patents and Accused Products. On or

                    before October 16, 2020, Plaintiffs shall identify the accused products and the

                    asserted patents they allege are infringed and produce the file history for each

                    asserted patent.

                           (ii)     Production of Core Technical Documents. On or before October

                    23, 2020, each Defendant Group 2 shall produce to Plaintiffs core technical




 2
  "Defendant Group" herein shall mean a Defendant or group of Defendants, each of which
 comprises a brexpiprazole ANDA-filing entity and its related entities, if any. In these
 consolidated proceedings, there currently are 18 Defendant Groups:

           (1)      Accord Healthcare Inc. This Defendant Group also includes Intas
                    Pharmaceuticals Ltd. (dismissed from Civil Action No. 19-1987-LPS);

           (2)      Ajanta Pharma Ltd.;

           (3)      Alembic Pharmaceuticals Ltd. and Alembic Pharmaceuticals, Inc.;

           (4)      Alkem Laboratories Ltd.;




 (0161 808l ;vl }                                     9
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 10 of 23 PageID #: 875




                   documents related to the accused product(s), including but not limited to the

                   ANDA for each accused product.

                          (iii)   Initial Infringement Contentions. On or before November 20,

                   2020, Plaintiffs shall serve on each Defendant Group initial infringement

                   contentions, including a claim chart relating each Defendant Group ' s accused

                   products to the asserted patent claims.



           (5)     Amneal Pharmaceuticals LLC, Amneal Pharmaceuticals Company GmbH, and
                   Raks Pharma Pvt. Ltd. This Defendant Group also includes Amneal
                   Pharmaceuticals, Inc. (dismissed from Civil Action No. 19-1952-LPS);

           (6)     Apotex Inc., Apotex Corp., Apotex Pharmachem Inc., and Signa S.A. de C.V.;

           (7)     Aurobindo Pharma Ltd. and Aurobindo Pharma USA, Inc.;

           (8)     Hetero Labs Ltd., Hetero Labs Ltd. Unit-V, Hetero USA Inc., and Hetero Drugs
                   Ltd., and Honour Lab Ltd.;

           (9)     Lupin Limited and Lupin Pharmaceuticals, Inc.;

           (10)    Macleods Pharmaceuticals Ltd. and Macleods Pharma USA, Inc.;

           (11)    MSN Laboratories Pvt. Ltd., MSN Pharmaceuticals Inc., and MSN Life Sciences
                   Pvt. Ltd.;

           (12)    Optimus Pharma Pvt. Ltd.;

           (13)    Prinston Pharmaceutical Inc. This Defendant Group also includes Zhejiang
                   Huahai Pharmaceutical Co., Ltd. and Solco Healthcare US, LLC (dismissed from
                   Civil Action No. 19-1956);

           (14)    Sandoz Inc.;

           (15)    Teva Pharmaceuticals USA, Inc. This Defendant Group also includes Teva
                   Pharmaceutical Industries Ltd. (dismissed from Civil Action No. 19-1955-LPS);

           (16)    Unichem Laboratories Ltd.;

           (17)    Zenara Pharma Private Ltd. and Biophore India Pharmaceuticals Private Ltd.; and

           (18)    Zydus Pharmaceuticals (USA) Inc. and Cadila Healthcare Ltd.



  {01618081 ;vl}                                    10
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 11 of 23 PageID #: 876




                              (iv)   Initial Invalidity Contentions. On December 23, 2020, Defendants

                   collectively shall serve on Plaintiffs their initial invalidity contentions for each

                   asserted claim, as well as all of the references (e.g., publications and patents) cited

                   therein.

                   c.         Document Production. Document production shall be substantially

           complete by April 1, 2021.

                   d.         Common Discovery. The parties shall coordinate activities to reduce

           duplicative and cumulative discovery that is common to all Defendants ("Common

           Discovery Issues"). Common Discovery Issues include, but are not limited to, the

           validity of the patents-in-suit.

                   e.         Requests for Admission. Plaintiffs may serve up to twenty-five (25)

           common requests for admission on Defendants. Plaintiffs may serve an additional fifteen

           (15) non-duplicative requests for admission on each Defendant Group, not including

           admissions directed toward admissibility (i.e., authentication or business-records hearsay

           exception). Defendants collectively may serve up to twenty-five (25) common requests

           for admission on Plaintiffs, not including admissions directed toward admissibility (i.e.,

           authentication or business-records hearsay exception). Each Defendant Group may serve

           an additional fifteen (15) non-duplicative requests for admission on Plaintiffs, not

           including admissions directed toward admissibility (i.e., authentication or business-

           records hearsay exception).

                   f.         Requests for Production. To the extent practicable, the parties will make a

           good faith effort to coordinate and serve common requests for production (i.e.,

           Defendants may serve common requests for production on Plaintiffs, and Plaintiffs may




  {0161808I;vl }                                       11
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 12 of 23 PageID #: 877




           serve common requests for production on the Defendants).

                    g.      Interrogatories.

                            (i)     Plaintiffs may serve a maximum of fifteen (15) common

                    interrogatories (including subparts), on Defendants, to which each Defendant

                    Group will respond separately . Plaintiffs may serve up to ten (10) additional,

                    non-duplicative interrogatories (including subparts) on each Defendant Group.

                    Collectively, Defendants may serve a maximum of fifteen (15) common

                    interrogatories (including subparts), on Plaintiffs. Each Defendant Group may

                    serve up to ten (10) additional, non-duplicative interrogatories (including

                    subparts) on Plaintiffs.

                            (ii)    The Court encourages the parties to serve and respond to

                    contention interrogatories early in the case. In the absence of agreement among

                    the parties, contention interrogatories, if served, shall first be addressed by the

                    party with the burden of proof. The adequacy of all interrogatory answers shall

                    be judged by the level of detail each party provides; i.e., the more detail a party

                    provides, the more detail a party shall receive.

                            (iii)   If in responding to an interrogatory a party cites documents

                    pursuant to Fed. R. Civ. P. 33(d) and such documents are in a language other than

                    English, the responding party shall provide a certified translation of such

                    documents.

                    h.     Fact Depositions.

                           (i)      Limitation on Hours of Fact Depositions. Absent an agreement

                    between the parties to the contrary or unless otherwise ordered by the Court




 {0l6l808 l ;vl }                                     12
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 13 of 23 PageID #: 878




                    following a showing of good cause, Plaintiffs may take up to thirty-five (35)

                    hours of deposition testimony per Defendant Group from fact witnesses.

                    Defendants collectively may take up to one-hundred-eighty (180) hours of

                    deposition testimony from fact witnesses of Plaintiffs. Each fact deposition

                    (excluding inventors) is limited to a maximum of seven (7) hours total unless

                    extended by agreement of the parties or leave of the Court. Any fact witness that

                    is listed as an inventor on the face of a patent-in-suit will be produced for ten (10)

                    hours total unless extended by agreement or leave of Court. For any deposition

                    conducted primarily through an interpreter, the deposition time may be extended

                    by 50%, so that, for example, an inventor may be deposed for a maximum of 15

                    hours, but all of the time on the record, including the additional time permitted for

                    an interpreted deposition, will count against the taking side' s hours allotment. For

                    purposes of the durational limits only, the deposition of each person designated

                    under Rule 30(b)(6) should be considered a separate deposition, but to the extent

                    an inventor is also designated as a 30(b )(6) witness for certain topics, such

                    witness deposition shall be limited to a total of ten (10) hours and may be

                    extended an additional 50% if conducted primarily through an interpreter. Absent

                    agreement of the parties or order of the Court, interpreted depositions will last no

                    more than two (2) days.

                           (ii)    Location of Fact Depositions. The parties acknowledge the

                    difficulty of interstate and international travel in view of the on-going global

                    health crisis and will work in good faith to determine a reasonable location for

                    each deposition. To the extent necessary, depositions may be conducted




  {01618081 ;vl }                                     13
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 14 of 23 PageID #: 879




                      telephonically or via Zoom, LiveNote, or other similar means, and the parties

                      agree to meet and confer in good faith, sufficiently in advance of any deposition,

                      to reach agreement on logistics. Absent extraordinary circumstances (such as the

                      on-going pandemic), the parties will make all Rule 30(b)(6) witnesses available

                      for deposition in the U.S.

                      1.     Modifications to Limitations on Fact Discovery. The limitations on

             requests for admission, requests for production, interrogatories, and fact depositions

             contained in this Order may be modified by agreement of the parties subject to approval

             of the Court or by motion to the Court, with the burden on the party seeking modification.

                      J.     Disclosure of Expert Testimony.

                             (i)     Expert Reports. For the party who has the initial burden of proof

                      on the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert

                      testimony is due on or before December 6, 2021. Responsive expert reports to

                      contradict or rebut evidence on the same matter identified by another party are

                      due on or before January 19, 2022, and Plaintiffs, with respect to validity, may

                      raise opinions concerning objective indicia of nonobviousness. Reply expert

                      reports from the party with the initial burden of proof are due on or before

                      February 14, 2022, and would include, but are not limited to, any disclosure by

                      Defendants to rebut or contradict opinions related to objective indicia of non-

                      obviousness. Sur-reply reports on validity that will be limited to Plaintiffs'

                      response to objective evidence of nonobviousness raised in Defendants ' reply

                      expert reports on validity are due on or before February 28, 2022. No other

                      expert reports will be permitted without either the consent of all parties or leave of




  {0 16 1808l;v l }                                     14
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 15 of 23 PageID #: 880




                     the Court. Along with the submissions of expert reports, the parties shall advise

                     of the dates and times of their experts ' availability for deposition. All expert

                     depositions shall be completed by May 9, 2022 .

                             (ii)     Objections to Expert Testimony. To the extent any objection to

                     expert testimony is to be made pursuant to the principles announced in Daubert v.

                     Merrell Dow Pharm., Inc., 509 U.S. 579 ( 1993), as incorporated in Federal Rule

                     of Evidence 702, it shall be made by motion no later than May 16, 2022, unless

                     otherwise ordered by the Court. Oppositions to such motions shall be filed no

                     later than May 30, 2022, and replies to such motion shall be filed no later than

                     June 6, 2022 .

                     k.      Discovery Matters and Disputes Relating to Protective Orders. Any

            discovery motion filed without first complying with the following procedures will be

            denied without prejudice to renew pursuant to these procedures.

                             (i)      Should counsel find, after good faith efforts -   including verbal

                     communication among Delaware and Lead Counsel for all parties to the dispute

                     - that they are unable to resolve a discovery matter or a dispute relating to a

                     protective order, the parties involved in the discovery matter or protective order

                     dispute shall submit a joint letter in substantially the following form:

                                      Dear Judge Stark:

                                      The parties in the above- referenced matter write to
                                      request the scheduling of a discovery
                                      teleconference.

                                      The following attorneys, including at least one
                                      Delaware Counsel and at least one Lead Counsel
                                      per party, participated in a verbal meet-and-confer




  {0 161808I ;vl }                                      15
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 16 of 23 PageID #: 881




                                    (in person and/or by telephone) on the following
                                    date(s) :

                                    Delaware Counsel:
                                                           -----------
                                    Lead Counsel:
                                                     -------------
                                    The disputes requiring judicial attention are listed
                                    below:

                                    [provide here a non-argumentative list of disputes
                                    requiring judicial attention]

                            (ii)    On a date to be set by separate order, generally not less than forty-

                    eight (48) hours prior to the conference, the party seeking relief shall file with the

                    Court a letter, not to exceed three (3) pages, outlining the issues in dispute and its

                    position on those issues. On a date to be set by separate order, but generally not

                    less than twenty-four (24) hours prior to the conference, any party opposing the

                    application for relief may file a letter, not to exceed three (3) pages, outlining that

                    party' s reasons for its opposition.

                            (iii)   Each party shall submit two (2) courtesy copies of its discovery

                    letter and any attachments.

                            (iv)    Should the Court find further briefing necessary upon conclusion

                    of the telephone conference, the Court will order it. Alternatively, the Court may

                    choose to resolve the dispute prior to the telephone conference and will, in that

                    event, cancel the· conference.

            10.     Motions to Amend (or Supplement) a Pleading.

                    a.      Any motion to amend (or supplement) (including a motion for leave to

            amend) a pleading shall NOT be accompanied by an opening brief but shall, instead, be

            accompanied by a letter, not to exceed three (3) pages, describing the basis for the



  {01618081 ;vl }                                      16
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 17 of 23 PageID #: 882




              requested relief, and shall attach the proposed amended (or supplemental) pleading as

              well as a "blackline" comparison to the prior pleading.

                       b.     Within seven (7) days after the filing of a motion in compliance with this

              Order, any party opposing such a motion shall file a responsive letter, not to exceed five

              (5) pages.

                       c.     Within three (3) days thereafter, the moving party may file a reply letter,

              not to exceed two (2) pages, and, by this same date, the parties shall file a letter

              requesting a teleconference to address the motion to amend.

              11.      Motions to Strike.

                       a.     Any motion to strike any pleading or other document shall NOT be

              accompanied by an opening brief but shall, instead, be accompanied by a letter, not to

              exceed three (3) pages, describing the basis for the requested relief, and shall attach the

              document to be stricken.

                       b.     Within seven (7) days after the filing of a motion in compliance with this

              Order, any party opposing such a motion shall file a responsive letter, not to exceed five

              (5) pages.

                       c.     Within three (3) days thereafter, the moving party may file a reply letter,

              not to exceed two (2) pages, and, by this same date, the parties shall file a letter

              requesting a teleconference to address the motion to strike.

              12.      Claim Construction Issue Identification.

                       a.     On January 29, 2021 , the parties shall exchange a list of those claim

              term(s)/phrase(s) that they believe need construction and their proposed claim

              construction of those term(s)/phrase(s). This document will not be filed with the Court.




  (0 16 1808 l ;vl }                                    17
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 18 of 23 PageID #: 883




                     b.     Subsequent to exchanging that list, the parties will meet and confer to

            prepare a Joint Claim Construction Chart to be submitted on February 11, 2021. The

            parties' Joint Claim Construction Chart should identify for the Court the

            term(s)/phrase(s) of the claim(s) in issue, and should include each party ' s proposed

            construction of the disputed claim language with citation(s) only to the intrinsic evidence

            in support of their respective proposed constructions. A copy of the patent(s) in issue as

            well as those portions of the intrinsic record relied upon shall be submitted with this Joint

            Claim Construction Chart. In this joint submission, the parties shall not provide

            argument.

             13.     Claim Construction Briefing. Plaintiffs shall serve, but not file , their opening

 brief (not to exceed 20 pages) on March 12, 2021. Defendants collectively shall serve, but not

 file, their answering brief (not to exceed 30 pages) on April 9, 2021. Plaintiffs shall serve, but

 not file, their reply brief (not to exceed 20 pages) on April 30, 2021. Defendants collectively

 shall serve, but not file, their sur-reply brief (not to exceed 10 pages) on May 21, 2021. No later

 than May 27, 2021, the parties shall file a Joint Claim Construction Brief. The parties shall copy

 and paste their unfiled briefs into one brief, with their positions on each claim term in sequential

 order, in substantially the form below.

            I.       Agreed-Upon Constructions

            II .     Disputed Constructions

            [TERM l]

                     1. Plaintiffs Opening Position

                     2. Defendant' s Answering Position

                     3. Plaintiffs Reply Position




 {016 1808 1;v l }                                    18
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 19 of 23 PageID #: 884




                      4. Defendant's Sur-Reply Position

             [TERM2]

                      1. Plaintiffs Opening Position

                      2. Defendant's Answering Position

                      3. Plaintiffs Reply Position

                      4. Defendant's Sur-Reply Position

  The parties need not include any general summaries of the law relating to claim construction. If

  there are any materials that would be submitted in an index, the parties shall submit them in a

  Joint Appendix.

              14.                                                   a- ~_1,_~
                      Hearing on Claim Construction. Beginning at - _           _A-_.m. on Ju ~-lJ
                                                                                               ~ (~ 021 ,

  the Court will hear argument on claim construction. The parties shall notify the Court, by joint

  letter submission, no later than the date on which their answering claim construction briefs are

  due: (i) whether they request leave to present testimony at the hearing; and (ii) the amount of

  time they are requesting be allocated to them for the hearing. Provided that the parties comply

  with all portions of this Scheduling Order, and any other orders of the Court, the parties should

  anticipate that the Court will issue its claim construction order within sixty (60) days of the

  conclusion of the claim construction hearing. If the Court is unable to meet this goal, it will

  advise the parties no later than sixty (60) days after the conclusion of the claim construction

  hearing.

              15 .    Interim Status Reports.

                      a.     After Fact Discovery. On September 15, 2021, counsel shall submit a

             joint letter to the Court with an interim report on the nature of the matters in issue and the

             progress of discovery to date. Thereafter, if the Court deems it necessary, it will schedule




  {01 61808 l ;v l}                                    19
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 20 of 23 PageID #: 885




              a status conference.

                       b.     After Expert Discovery. On May 30, 2022, counsel shall submit a joint

              letter to the Court with a report on what, if any, pretrial activities remain to be completed.

              Thereafter, if the Court deems it necessary, it will schedule a status conference.

              16.      Summary Judgment Motions. The Court will not hear summary judgment

  motions without leave of the Court. After the conclusion of fact discovery, any party may seek

  leave of the Court to file a motion for summary judgment. Leave may be sought via a letter brief

  process, whereby the party seeking leave may file a five (5) page opening letter brief. The party

  opposing leave may file a five (5) page responsive letter brief seven (7) days later, and the party

  seeking leave may file a three (3) page reply letter five (5) days after the responsive letter is

  filed.

              17.      Applications by Motion. Except as otherwise specified herein, any application to

  the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

  contain the statement required by Local Rule 7.1.1.

              18.      Pretrial Order and Conference. On July 8, 2022, the Court will hold a pretrial

  conference in Court with counsel beginning at 9:00 a.m. Unless otherwise ordered by the Court,

  the parties should assume that filing the pretrial order satisfies the pretrial disclosure requirement

  of Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint

  proposed final pretrial order with the information required by the form of Revised Final Pretrial

  Order- Patent, which can be found on the Court' s website (www.ded.uscourts.gov), on or before

  July 1, 2022. Unless otherwise ordered by the Court, the parties shall comply with the

  timeframes set forth in Local Rule 16.3(d)(l)-(3) for the preparation of the joint proposed final

  pretrial order. The parties shall provide the Court two (2) courtesy copies of the joint proposed




  {0 16 1808l ;v l }                                   20
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 21 of 23 PageID #: 886




 final pretrial order and all attachments. As noted in the Revised Final Pretrial Order - Patent, the

 parties shall include in their joint proposed final pretrial order, among other things:

                    a.       a request for a specific number of hours for their trial presentations, as

            well as a requested number of days, based on the assumption that in a typical bench trial

            day there will be 6 to 7 hours of trial time;

                    b.      their position as to whether the Court should allow objections to efforts to

            impeach a witness with prior testimony, including objections based on lack of

            completeness and/or lack of inconsistency;

                    c.      their position as to whether the Court should rule at trial on objections to

            expert testimony as beyond the scope of prior expert disclosures, taking time from the

            parties' trial presentation to argue and decide such objections, or defer ruling on all such

            objections unless renewed in writing following trial, subject to the proviso that a party

            prevailing on such a post-trial objection will be entitled to have all of its costs associated

            with a new trial paid for by the party that elicited the improper expert testimony at the

            earlier trial; and

                    d.       their position as to how to make motions for judgment as a matter' of law,

            whether it be immediately at the appropriate point during trial or at a subsequent break

            and whether such motions may be supplemented in writing.

            19.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

  requests and responses thereto shall be set forth in the proposed pretrial order. Plaintiffs may

  submit up to three (3) common in limine requests on Defendants, unless otherwise permitted by

  the Court. Plaintiffs may submit an additional two (2) non-duplicative in limine requests on each

  Defendant Group, unless otherwise permitted by the Court. Defendants collectively may submit




  {01618081 ;vl }                                      21
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 22 of 23 PageID #: 887




  up to three (3) in limine requests, unless otherwise permitted by the Court. Each Defendant

  Group may submit an additional two (2) non-duplicative in limine requests, unless otherwise

  permitted by the Court. Defendants will make a good faith effort to coordinate and jointly

  submit in limine requests on common issues. The in limine request and any response shall

  contain the authorities relied upon; each in limine request may be supported by a maximum of

  three (3) pages of argument and may be opposed by a maximum of three (3) pages of argument,

  and the side making the in limine request may add a maximum of one (1) additional page in reply

  in support of its request. If more than one party is supporting or opposing an in /imine request,

  such support or opposition shall be combined in a single three (3) page submission (and, if the

  moving party, a single one (1) page reply), unless otherwise ordered by the Court. No separate

  briefing shall be submitted on in limine requests, unless otherwise permitted by the Court.

           20.     Trial. This matter is scheduled for a 7-day bench trial beginning at 8:30 a.m. on

  July 25, 2022, with the subsequent trial days also beginning at 8:30 a.m. The trial day will end

  no later than 5:00 p.m. each day.

           21.     Post-Trial Briefing. The parties will address the post-trial briefing schedule and

  page limits in the proposed final pretrial order.

           22.     Regulatory Stay. Because Otsuka' s Rexulti® product has been accorded NCE

  status, the relevant statutory stay is set to expire on January 10, 2023.

           23 .    Consolidation with Other Matters; COVID-19. The parties reserve the right to

  revisit the deadlines and limitations set forth herein, subject to the Court's approval, in the event

  this case is consolidated with any other matters involving different defendants or adjustments are

  needed due to the impact of the ongoing COVID-19 pandemic.




  {0161808l;vl }                                      22
Case 1:19-cv-01938-LPS Document 34 Filed 10/23/20 Page 23 of 23 PageID #: 888




 SO ORDERED this
                    lq~ D~k,/
                          r
                       day of                   ~ ~
                                                      2020.      ~ //r---.___
                                                                      ()


                                --~ckrn~~F"i'UNI~T~E~DVS~T~A~TiEis~Df5IS;'ITRRIKC:1T~JUDUDGGEE




  (0l6l808l ;vl }                          23
